Case: 13-10927    Date Filed: 11/13/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-10927
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:12-cr-00085-IPJ-TMP-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                          versus

PATRICK O’NEAL ORES,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Cour
                      for the Northern District of Alabama
                         _________________________

                               (November 13, 2013)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      Alison Wallace, appointed counsel for Patrick Ores in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d
              Case: 13-10927    Date Filed: 11/13/2013   Page: 2 of 2


493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Ores’s convictions and sentences are

AFFIRMED.




                                         2